In a matrimonial action in which the plaintiff wife was granted a divorce, the defendant husband appeals from an order of the Supreme Court, Kings County (Duberstein, J.), dated October 3, 1983, which, inter alia, modified the terms and conditions of defendant’s visitation privileges, and denied his application for the suspension of an existing wage garnishment order. 11 Order reversed, without costs or disbursements, and matter remitted to the Supreme Court, Kings County, for further proceedings consistent herewith before a Judge other than the Judge who made the order under review. $ In light of the numerous conflicting allegations of the parties with respect to the relief each was requesting, it was error to resolve the issues raised without first conducting an evidentiary hearing. Titone, J. P., Mangano, Thompson and Brown, JJ., concur.